In an action for a declaratory judgment, defendants appeal from a judgment of the Supreme Court, Suffolk County, entered April 4, 1973 after a nonjury trial, which declared a zoning ordinance unconstitutional in its application to the subject portion of plaintiff’s property. Judgment reversed, on the law and the facts, with costs, and judgment directed to be entered declaring the ordinance constitutional as applied to the property in question. In our opinion, plaintiff' failed to meet his burden of proving that application of the ordinance to the subject premises is arbitrary and unreasonable (Williams v. Town of Oyster Bay, 32 N Y 2d 78). Gulotta, P. J., Latham, Shapiro, Christ and Brennan, JJ., concur.